IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI
OXFORD DIVISION
GREG SOCK WELL PLAINTIFF
v. CIVIL ACTION NO. 3:19-cv-00004-GHD-RP

TOWN OF CALHOUN CITY, MISSISSIPPI and
TITO LOPEZ, In His Individual Capacity DEFENDANTS

OPINION GRANTING DEFENDANT TITO LOPEZ’ MOTION TO DISMISS

Presently before the Court is the Defendant Tito Lopez’ motion to dismiss the claims

pending against him. Upon due consideration, the Court finds that the motion should be granted
A. Factual and Procedural Background

The Plaintiff was a city police officer in Calhoun City, Mississippi, and on May 10, 2017,
responded to a 911 call alleging a domestic disturbance [Compl., Doc. 1, at § 6]. The home to
which he was dispatched was the home of the Calhoun City Chief of Police, the Defendant Tito
Lopez [Compl. at J 8]. Upon arriving at the home, the Plaintiff knocked on the door, which was
answered by Lopez’ girlfriend [Compl. at | 9]. The Defendant Lopez, also in the home, began
yelling at the Plaintiff and told him to leave [Compl. at § 11]. The Plaintiff left the home and
continued his shift; later in the shift, Lopez called the Plaintiff and apologized [Compl. at § 15].

The next day, Lopez became angry at the Plaintiff after learning that he had discussed the
911 call with a dispatcher and a deputy sheriff who were on duty at the time, telling him “if you’re
not happy here then you need to find a new job.” [Compl. at J 17, 19]. The Plaintiff alleges that,
from that date forward, Lopez began harassing the Plaintiff in an effort to cause him to seek
employment elsewhere or face termination of his employment [Compl. at J 20].

On July 5, 2017, the Plaintiff filed a grievance with the Mayor of Calhoun City outlining

Lopez’ alleged misconduct [Compl. at { 24]. The Mayor accepted the grievance but informed the
Plaintiff that she had no authority to intervene in the daily operations of the police department
[Compl. at § 27]. The Plaintiff's employment with the Calhoun City Police Department was then
terminated on July 18, 2017 [Doc. 21-1, Termination Letter].

The Plaintiff then filed this Section 1983 action on January 4, 2019, alleging, inter alia,
that Calhoun City and Lopez, in his individual capacity, violated the Plaintiff's First Amendment
tight to be free from retaliation for speech on a matter of public concern. The Defendant Lopez
then filed the instant motion pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure,
asserting that the Plaintiffs claims against him should be dismissed under the doctrine of qualified
immunity.

B. Standard of Review

1. Rule 12(b)(6)

When deciding a Rule 12(b)(6) motion to dismiss, the Court is limited to the allegations
set forth in the complaint and any documents attached to the complaint. Walker v. Webco Indus.,
Ine., 562 F. App’x 215, 216-17 (Sth Cir. 2014) (citing Kennedy v. Chase Manhattan Bank USA,
NA, 369 F.3d 833, 839 (Sth Cir. 2004)). “[A plaintiff's] complaint therefore ‘must contain
sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’ ”
Phillips v. City of Dallas, Tex., 781 F.3d 772, 775-76 (Sth Cir. 2015) (quoting Ashcroft v. Igbal,
556 U.S. 662, 678 (2009)).

A claim is facially plausible when the pleaded factual content “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at
678, 129 S. Ct. 1937 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007)). “[P]laintiffs
must allege facts that support the elements of the cause of action in order to make out a valid

claim.” Webb v. Morella, 522 F. App’x 238, 241 (Sth Cir. 2013) (quoting City of Clinton, Ark. v.
Pilgrim’s Pride Corp., 632 F.3d 148, 152-53 (5th Cir. 2010) (internal quotation marks omitted)).
“[C]onclusory allegations or legal conclusions masquerading as factual conclusions will not
suffice to prevent a motion to dismiss.” Jd. (quoting Fernandez—Montes v. Allied Pilots Ass’n,
987 F.2d 278, 284 (Sth Cir. 1993) (internal quotation marks omitted)). “Dismissal is appropriate
when the plaintiff has not alleged ‘enough facts to state a claim to relief that is plausible on its
face’ and has failed to ‘raise a right to relief above the speculative level.’ ” Emesowum v. Hous.
Police Dep’t, 561 F. App’x 372, 372 (Sth Cir. 2014) (quoting Twombly, 550 U.S. at 555, 570, 127
S. Ct. 1955).

2. Qualified Immunity

Lopez has asserted that he is protected from liability by the doctrine of qualified immunity.
“{Q]ualified immunity serves to shield ... government officials from civil liability for damages
based upon the performance of discretionary functions if the official’s acts were objectively
reasonable in light of then clearly established law.” Thompson v. Upshur County, Texas, 245 F.3d
447, 456 (5" Cir. 2001); see Hyatt v. Thomas, 843 F.3d 172, 177 (5th Cir. 2016) (“Qualified
immunity protects officers from suit unless their conduct violates a clearly established
constitutional right.”) (quoting Mace v. City of Palestine, Tex., 333 F.3d 621, 623 (Sth Cir. 2003)).
Qualified immunity calls for a bifurcated test in which the court must first determine (1) “whether
the plaintiff has alleged a violation of a clearly established statutory or constitutional right and, if
so, (2) whether the defendant [official’s] conduct was objectively unreasonable.” Palmer v.
Johnson, 193 F.3d 346, 351 (5" Cir. 1999). “Once a defendant asserts the qualified immunity
defense, ‘[t]he plaintiff bears the burden of negating qualified immunity.’” Jd (quoting Brown v.
Callahan, 623 F.3d 249, 253 (Sth Cir. 2010)). “Despite this burden-shifting, all reasonable

inferences must be drawn in the non-movant plaintiffs favor.” Jd. (citing Brown, 623 F.3d at 253).
C. Analysis and Discussion
Lopez asserts that he is entitled to receive the benefit of qualified immunity because he was
a non-final policymaking official with respect to the Plaintiffs termination from employment, and
because at the time of the subject events, the law in the Fifth Circuit was unsettled - and thus not
clearly established - as to whether non-final decisionmakers could be held individually liable for
claims of First Amendment retaliation. The Plaintiff responds that Lopez was a final policymaker
with respect to Plaintiff's termination from employment and thus qualified immunity does not
apply.
State law governs whether a particular official possesses final policymaking authority,
and the determination is a question of law, not fact. Groden v. City of Dallas, 826 F.3d 280, 284
(Sth Cir. 2016); Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (Sth Cir. 2003). In
Mississippi, state law is clear that it is the municipal Board of Aldermen, and not the Police Chief,
that is the final decisionmaker when it comes to the employment of patrol officers. Section 21-
21-3 of the Mississippi Code provides that “the governing authorities of municipalities shall have
the power and authority to employ, regulate and support a sufficient police force or night marshals,
to define the duties thereof, and to furnish and supply all suitable and necessary equipment
therefor.” Miss. Code Ann. § 21-21-3 (Rev. 1950). A series of Mississippi Attorney General’s
opinions have described this authority and make clear that while the Police Chief is entrusted to
supervise the daily operations of the police force, hiring and firing authority of patrol officers is
vested in the municipal governing authority, in this case the Calhoun City Board of Aldermen.
See, e.g., Op. Atty. Gen., Thorne (Miss. A.G., Sept. 18, 1998) (Authority to hire and fire police
officers is vested with the governing authorities exclusively); Op. Atty. Gen., Donald (Miss. A.G.

July 25, 1997) (The general authority to hire and fire police officers lies with the governing
authorities of the municipality); Op. Atty. Gen., Bates (Miss. A.G. Aug. 15, 1990) (While the chief
of police has control and supervision of all police officers pursuant to section 21-21-1, the authority
to employ and terminate is vested with the governing authority of the municipality under section
21-21-3). Another Attorney General’s Opinion opines that this authority cannot be delegated. Op.
Atty. Gen., Davis, 2011 WL 4383422 (Miss. A.G. Aug. 26, 2011) (Any authority of the board of
aldermen to delegate administrative duties does not include the broad authority to hire and fire
municipal employees. That authority is reserved to the board of aldermen.). Accordingly, the
court finds that the Calhoun City Board of Aldermen, and not Lopez, as the Chief of Police, was
the final decisionmaker with respect to the Plaintiff's termination from employment and thus is
the relevant decisionmaker for his First Amendment retaliation claim.

Next, the court must determine whether it was clearly established in the Fifth Circuit at the
time of the subject events that non-final decisionmakers, such as Lopez, could be held individually
liable for First Amendment retaliation such that qualified immunity might not apply. While the
Fifth Circuit has recently held that municipal officials need not be final decisionmakers to be held
individually liable for First Amendment retaliation, at the time of the events in the case sub judice,
it remained an unsettled question and thus was not clearly established. Smith v. City of Madison,
364 F. Supp. 3d 656, 662 (S.D. Miss. 2018) (holding that “[wJhether a nonfinal decisionmaker can
be individually liable for first amendment retaliation remained an unsettled question in the Fifth
Circuit before the court’s June 2018 decision in Sims v. City of Madisonville, 894 F.3d 632 (5th
Cir. 2018)”). In Sims, the Fifth Circuit clarified that non-final decisionmakers such as Lopez can
be held individually liable for First Amendment retaliation claims, but recognized that the law was
previously unsettled and not clearly established in that area, and specifically held that local non-

final decisionmaking officials were entitled to qualified immunity prior to the Sims decision based
on the unsettled state of the law. Sims, 894 F.3d at 641; see also Pennypacker v. City of Pearl, 689
Fed. Appx. 332 (Sth Cir. May 12, 2017) (“It is not clearly established in this circuit whether these
individual defendants may be held personally liable for First Amendment retaliation under §
1983”); Culbertson v. Lykos, 790 F.3d 608, 627 (Sth Cir. 2015); Johnson v. Louisiana, 369 F.3d
826, 831 (Sth Cir. 2004) (“[O]nly final decision-makers may be held liable for First Amendment
retaliation employment discrimination under § 1983.”).

In short, the status of non-final decisionmaker liability for retaliation was not clearly
established at the time of the Plaintiff's termination. A nearly identical situation was presented in
Smith, where a non-final decisionmaker, in that case the mayor of Madison, Mississippi, was sued
in her individual capacity for First Amendment retaliation. The court in that case dismissed the
claims pending against the mayor on qualified immunity grounds, holding that because the events
took place prior to the Fifth Circuit’s Sims ruling, “it was not clearly established that she could be
subject to individual liability for causing [the Plaintiffs] termination.” Smith, 364 F. Supp. 3d at
662. Likewise, in the case sub judice, all of the alleged retaliatory conduct took place from May
until July of 2017, a year prior to the Fifth Circuit’s Sims ruling. Accordingly, it was not clearly
established at the time that a non-final decisionmaker could be held liable for First Amendment
retaliation; the Plaintiff has therefore failed to establish the violation of a clearly established
constitutional right and Lopez is entitled to qualified immunity.

D. Conclusion

For the foregoing reasons, the Court finds that the Defendant Tito Lopez is entitled to
qualified immunity as to the Plaintiff's claims pending against him. Accordingly, his motion to
dismiss [16] is granted and the Plaintiff's claims against him are dismissed. The Plaintiff's pending

claims against the Town of Calhoun City, Mississippi, shall proceed.
A judgment in accordance with this opinion shall issue this day.

5 ——
THIS, the day of August, 2019.

 

SENIOR U.S. DISTRICT JUDGE
